In an action to recover damages for medical malpractice, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Rosenberg, J.), dated October 17, 2005, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendants established their prima facie entitlement to summary judgment. In opposition, the affidavit of the plaintiffs’ expert failed to raise a triable issue of fact, as it contained only conclusory and unsupported allegations (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]). Accordingly, the Supreme Court properly granted the defendants’ motion for summary judgment dismissing the complaint. Schmidt, J.P, Santucci, Lifson and Covello, JJ., concur.